NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
 
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted January 17, 2014
                                Decided January 17, 2014

                                         Before

                       RICHARD D. CUDAHY, Circuit Judge

                       FRANK H. EASTERBROOK, Circuit Judge

                       ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐1294

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff‐Appellee,                      Court for the Northern District of Illinois,
                                              Eastern Division.
      v.
                                              No. 10 CR 613‐2
CARLOS D. VIGNERI, 
    Defendant‐Appellant.                      Suzanne B. Conlon,
                                              Judge.

                                       O R D E R

       Carlos Vigneri pleaded guilty to conspiring to possess with intent to distribute
cocaine and distributing cocaine, see 21 U.S.C. §§ 841(a)(1), 846, and was sentenced to
120 months’ imprisonment. While his case was on appeal, the Supreme Court held that
the Fair Sentencing Act of 2010 applies to all defendants sentenced after its enactment.
See Dorsey v. United States, 132 S. Ct. 2321, 2335 (2012). In light of Dorsey, we vacated
Vigneri’s sentence and remanded his case for resentencing; he was resentenced within
the guidelines range to 97 months. He again appeals, and his appointed appellate
counsel now seeks to withdraw on the ground that all potential appellate claims are
No. 13‐1294                                                                             Page 2

frivolous. See Anders v. California, 386 U.S. 738, 744 (1967). Vigneri did not respond to
our invitation to comment on counsel’s motion. See CIR. R. 51(b). We limit our review to
the potential issues discussed in counsel’s facially adequate submission. See United
States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Counsel first considers whether Vigneri could challenge his conviction in this
appeal but properly concludes that any such challenge would be frivolous. In his earlier
appeal, he argued only that the FSA applies to him, so any potential arguments that he
could have made about his conviction were unaffected by the remand and thus waived.
See United States v. Longstreet, 669 F.3d 834, 838 (7th Cir. 2012); United States v. Parker,
101 F.3d 527, 528 (7th Cir. 1996).

       Counsel also identifies three potential sentencing issues, starting with whether
Vigneri might argue, based on Alleyne v. United States, 133 S. Ct. 2151 (2013), that he
should not have been subject to a statutory minimum prison term of five years. In
Alleyne, the Supreme Court held that any fact that increases the defendant’s statutory
minimum sentence ordinarily must be submitted to a jury for determination. Id. at 2155.
Counsel rightly determines, however, that Vigneri waived his right to a jury
determination by pleading guilty and confessing to a conspiracy that involved more
than the 28 grams of crack required to trigger a minimum 60 months’ imprisonment.
See 21 U.S.C. § 841(b)(1)(B)(iii); United States v. Warneke, 310 F.3d 542, 550 (7th Cir. 2002);
United States v. Collins, 272 F.3d 984, 987–88 (7th Cir. 2001).

       Counsel next discusses whether Vigneri could challenge the district court’s
calculation of his guidelines range and properly concludes that the argument would be
frivolous. As counsel notes, Vigneri’s range was unaffected by the remand, and he did
not object at sentencing to the guidelines calculation. See United States v. Jones, 635 F.3d
909, 915 n.6 (7th Cir. 2011); United States v. Brodie, 507 F.3d 527, 531 (7th Cir. 2007).

        Counsel also discusses a potential challenge to the reasonableness of Vigneri’s
new sentence, correctly determining that such a challenge would be frivolous. As
counsel notes, the district court considered the sentencing factors under 18 U.S.C.
§ 3553(a), including both the seriousness of the offense and Vigneri’s efforts at
rehabilitation. We would presume that the within‐guidelines sentence is reasonable,
see Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Smith, 721 F.3d 904, 906
(7th Cir. 2013), and counsel identifies nothing that would rebut that presumption.
No. 13‐1294                                                                           Page 3

        Finally, counsel assesses and properly rejects a potential challenge to the denial
of Vigneri’s motion to reconsider based on an “unwarranted sentence disparity” with a
codefendant who received a sentence that is 10 months shorter. See 18 U.S.C.
§ 3553(a)(6). The purpose of § 3553(a)(6) is to avoid disparities among judges or
districts, not two codefendants. United States v. Grigsby, 692 F.3d 778, 792 (7th Cir. 2012);
United States v. Boscarino, 437 F.3d 634, 638 (7th Cir. 2006). A within‐guidelines sentence
“‘necessarily’ complies with § 3553(a)(6).” United States v. Bartlett, 567 F.3d 901, 908 (7th
Cir. 2009) (quoting United States v. Gall, 552 U.S. 38, 54 (2007)); see Grigsby, 692 F.3d at
792. And in any event, the court properly justified Vigneri’s longer sentence on grounds
that he participated in more drug deals and had threatened the confidential informant
more directly and explicitly than his codefendant did.

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.